.



         ’



             *   :      .
                 .. :




     .

.’
    OP OQ the ~ttitiCII3 Of 10 $#I? Cellt Ot th0 ~UCdiffOd vOt8X'B 0.f
    the oo'sILtJi,a p8tPtivn vhich vtls si@cd by IZOW than 10 httpco&
    OP the qanllf1cd vctera praybIg for? the cczlmiueioncru’court to
    oall a luocd option Cloct~Gll w8.5ouffa!3.ont nGw.thstanding  t&t
  ' it feilod to ~horron Its face that ths aQuu??a uses Legal votora
    of the oo-unty and @cthev or r?ot 10 par oat of the q.2aUSlsd
    votsza of t&s oounty bii rl@ml   it es r8wlred by statute.

                wi undsPstsrio tcroa your r&3at  that YnoP8 than 10 p&P
    08llt of the QufdifiOci votCr?s of the County hnvo @yMd the pat&-
    tion ftx? al8 eleotlon. T3i.u is all tlist the statute mq.ulras.
    Ths faot thst additional    pws.ono v&e wers not qwdi.fleO voter8
    hew   slg;sod the petition would have no Off8Ct u2on such petittic&
    Tha t?Qnsturaa of atih pa?maa.~
                                  aSith8P add to nor detract eon! .
    t&Q ~8titiCUh                            .     1'1      :‘
                                           ':
      ..     *.
                   'It.follow       ihat~ your   qmstioil   shouid bo &nevered in
   .ih8 8ff%%%itiVt3,      C4n.d
                               A& IS, a0 tUlM3~. i   ~..
'..,I                                         :; .
     .: . :- ...                      .
                                  .G     _   -“'.yPy
                                             ..>.      $ruly gouPe            .,.
                                          _
               pp~ovEo xiov&-~9i~            *._: A!tmmaY
                                                   .:'           &    0FT.w




                                                             .


                                :